OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SU. DEL TORO.
No creo que los honorarios deban fijarse en dos mil dó-lares. El apelante indica como razonable la suma de mil, y tiene razón, a mi juicio.
Fundo mi criterio en un estudio de las circunstancias con-currentes. Ellas constan de los autos y de las decisiones de esta Corte reportadas en 34 D.P.R. 858 y 29 D.P.R. 676. Todo el estudio tuvo que hacerse, en verdad, en otros casos que fueron resueltos a favor de Gandía. Este pleito se de-cidió simplemente por la doctrina de elección de remedios. El abogado no asistió al primer juicio y no hubo que prac-ticar prueba en el segundo porque se aceptó como base la. del primero.
*772Bajo esas circunstancias, repito, no me parece razonable la suma de dos mil dólares.